Judgment unanimously affirmed without costs. Memorandum: Upon relator’s conviction for a felony committed while under parole supervision, relator’s parole was revoked by operation of law (see, Executive Law § 259-i [3] [d] [iii]; People ex rel. Harris v Sullivan, 74 NY2d 305, 308; Matter of Thompson v New York State Div. of Parole, 171 AD2d 909). A parole revocation hearing, therefore, was not required (see, People ex rel. Harris v Sullivan, supra, at 308, 310; Matter of Pierre v Rodriguez, 131 AD2d 763, 764). Further, although respondent did not issue the final declaration of delinquency "upon [relator’s] reception at an institution under the jurisdiction of the department of correctional services” (9 NYCRR 8004.3 [h]), habeas corpus relief is not available because the delay in issuing the declaration did not entitle relator to immediate release from custody (see, People ex rel. Douglas v Vincent, 50 NY2d 901, 903; People ex rel. Dell v Walker, 186 AD2d 1043, lv denied 81 NY2d 702; People ex rel. Roman v Higgins, 186 AD2d 1044). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J.— Habeas Corpus.) Present — Green, J. P., Pine, Wesley, Callahan and Davis, JJ.